05/20/2021


                  IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: AF 06-0536


                                       AF 06-0536




IN THE MATTER OF AN APPOINTMENT                                 ORDER
TO THE DISTRICT COURT COUNCIL




       The term of District Court Council member the Honorable Gregory Todd expires
on June 30,2021.
      Pursuant to § 3-1-1602, MCA, an election was held by the Montana Judges
Association and Judge Todd as re-elected as the District Court Judge, Position 2 member
to the Council,
       Now,therefore, I, Mike McGrath, Chief Justice of the Supreme Court of the State
of Montana,in accordance with the results ofsaid procedure, do hereby CERTIFY that the
Honorable Gregory Todd was re-elected to the District Court Council as the District Court
Judge, Position 2 member,to a three-year term expiring on June 30, 2024,
       The Clerk is directed to provide a copy of this Order to the Montana Secretary of
State, to the Honorable Gregory Todd, to each member of the District Court Council, to
the State Bar of Montana,to Beth McLaughlin, Court Administrator, and to Shauna Ryan
at the Office ofthe Supreme Court Administrator.
      IN WITNESS WHEREOF I have set my hand and caused the seal of this Court to
be affixed this     `1121ay of May,2021.



                                                             Chief Justice

                  FILED
              'Airf 2 0 2021